Case 1:20-cv-00040-SPW-TJC Document9 Filed 04/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA
BILLINGS DIVISION

CV 20-40-BLG-SPW-TJC
DANIEL J. COLVIN and CENA
M-M TECCA,

ORDER
Plaintiffs,

VS.

LAKEVIEW LOAN SERVICING,
LLC,

 

Defendant.

 

Consent to the jurisdiction of a United States Magistrate Judge having been
either withheld or met with objection,

IT IS HEREBY ORDERED:

1. The case remains assigned to the Honorable Susan P. Watters, United
States District Judge, for all further proceedings and entry of judgment.

2. Pursuant to 28 U.S.C. §636(b)(1)(B), the case is referred to the
Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all
necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge’s jurisdiction by 28 U.S.C. §636(b)(1)(A).
Case 1:20-cv-00040-SPW-TJC Document9 Filed 04/29/20 Page 2 of 2

3. The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.

fA
DATED this_a/” day of April, 2020.

Lew ?. Lelgelea

~ SUSAN P. WATTERS
United States District Judge

 
